Name: Regulation (EEC) No 3065/75 of the Council of 24 November 1975 amending Council Regulation (EEC) No 1445/72 concerning the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 75 No L 307/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) REGULATION (EEC) No 3065/75 OF THE COUNCIL of 24 November 1975 amending Council Regulation (EEC) No 1445/72 concerning the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) Whereas statistical subdivisions introduced for national purposes should not be allowed to diverge in a way which might hinder the proper development of NIMEXE ; whereas, therefore, these national require ­ ments should be satisfied as far as possible by means of optional items in NIMEXE : Whereas Member States should still be permitted to collect national data where their requirements are too specific to be taken account of in NIMEXE and where measures taken to this end do not hinder the develop ­ ment of the latter, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ( J ) ; Whereas Council Regulation (EEC) No 1445/72 (2 ) of 24 April 1972 concerning the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) stipulates in Article 2 (2) that the Council , acting unan ­ imously on a proposal from the Commission , shall lay down detailed rules for the application of NIMEXE by the Member States ; whereas amendments to certain provisions of the abovementioned Regulation should be made in fixing these rules in order to take account of the experience gained since the entry into force of the abovementioned Regulation ; Whereas only through the application in its entirety of NIMEXE by the Community and its Member States can the objectives set out in Regulation (EEC) No 1445/72 be attained effectively and within a reasonable period, providing the implications of any changes to NIMEXE would be covered by available funds ; Whereas the application in its entirety of NIMEXE will assist the negotiations which the Commission and the Member States are to conduct in the Customs Cooperation Council to establish a harmonized commodity description and coding system for interna ­ tional trade and in the United Nations to establish a nomenclature of all goods and services ; Article 1 Article 2 of Regulation (EEC) No 1445/72 shall be replaced by the following : 'Article 2 1 . NIMEXE shall be used by the Community and by the Member States for statistics relating to the external trade of the Community and to trade between Member States . 2 . Use of the headings included in NIMEXE in accordance with the third indent of Article 5 ( 1 ) is optional . 3 . Member States may continue until 31 December 1977 to use their national nomencla ­ tures for statistics relating to the external trade of the Community and to trade between Member States . In that case they must, however, ensure that each heading of their national nomenclature is transposable into the appropriate NIMEXE heading. (&gt;) OJ No C 140 , 13 . 11 . 1974, p . 68 . (2 ) OJ No L 161 , 17 . 7 . 1972, p . 1 . No L 307/2 Official Journal of the European Communities 27 . 11 . 75 4 . By derogation from paragraphs 1 , 2 and 3 , Belgium, Luxembourg and the Netherlands need not apply NIMEXE when drawing up statistics on their mutual trade.' Article 2 The following third indent shall be added to Article 5 ( 1 ) of Regulation (EEC) No 1445/72 : '  the inclusion in NIMEXE of statistical subdivi ­ sions introduced for national purposes which will at the same time facilitate the correlation or adaptation referred to in the second indent.' Article 3 Article 6 of Regulation (EEC) No 1445/72 shall be replaced by the following : 'Article 6 1 . Without prejudice to Article 5 , Member States may continue to use the statistical subdivi ­ sions introduced for national purposes already in use on the date on which this Regulation enters into force , and shall forward a list thereof to the Commission within three months of the date . 2 . Each Member State may amend or delete the statistical subdivision referred to in paragraph 1 or adopt further subdivisions for national purposes provided it informs the Commission thereof within not less than one month before the entry into force of the proposed measure . 3 . Should the Commission envisage including in NIMEXE, the statistical subdivisions referred to in paragraphs 1 and 2, it will refer the matter to the Committee in accordance with Article 5 (2).' Article 4 Preliminary provisions 1 and 2 of NIMEXE shall be replaced by the following : ' 1 . The NIMEXE headings correspond either to headings of the nomenclature for the classification of goods in customs tariffs (Brussels Nomenclature or BTN) or subheadings of the Common Customs Tariff nomenclature (CCT), in so far as these have not been grouped together or replaced by statis ­ tical subdivisions , or to statistical subdivisions of headings of the BTN or of subheadings of the nomenclature of the CCT. In addition , certain items which do not so correspond have been intro ­ duced for specific purposes (for example , goods carried by post , goods declared as ships ' stores , etc .). The application of some of the NIMEXE headings which correspond to statistical subdivisions or have been introduced for specific purposes is optional . 2 . Each NIMEXE heading comprises a code number, a text and, where appropriate , a supple ­ mentary unit . However, the optional NIMEXE headings have no code numbers .' Article 5 In the German version of preliminary provisions 3 and 5 of NIMEXE the word 'Warennummer' shall be replaced by the word 'Warenposition '. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1975 . For the Council The President B. VISENTINI